In an action to recover damages for personal injuries, the infant-plaintiff obtained a verdict of $22,500 and her father a verdict for $1,500, and judgment was entered thereon. Defendant appeals. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within twenty days after the entry of the order hereon plaintiffs stipulate to reduce the verdict in the infant’s case to the sum of $17,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In the opinion of the court, the verdict in the infant’s case was excessive. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.